Exhibit 10.2

 

 

 

NILT TRUST,

as Grantor and UTI Beneficiary,

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer,

NILT, INC.,

as Titling Trustee,

WILMINGTON TRUST COMPANY,

as Delaware Trustee,

and

U.S. BANK NATIONAL ASSOCIATION,

as Trust Agent

 

 

2020-B SUBI

SUPPLEMENT

Dated as of September 29, 2020

 

 

 

 

      

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE ELEVEN

   DEFINITIONS      2  

Section 11.01

   Definitions      2  

Section 11.02

   Interpretive Provisions      2  

Section 11.03

   Rights in Respect of the 2020-B SUBI      3  

ARTICLE TWELVE

   CREATION OF THE 2020-B SUBI      3  

Section 12.01

   Creation of 2020-B SUBI Assets and the 2020-B SUBI      3  

Section 12.02

   Transfer of 2020-B SUBI Interests      3  

Section 12.03

   Issuance and Form of 2020-B SUBI Certificate      4  

Section 12.04

   Actions and Filings      6  

Section 12.05

   Termination of the 2020-B SUBI      7  

Section 12.06

   Representations and Warranties of Titling Trustee      7  

Section 12.07

   Transfer and Assignment of Certificates      7  

ARTICLE THIRTEEN

   2020-B SUBI PLEDGE      7  

Section 13.01

   Registration of the 2020-B SUBI Pledge      7  

ARTICLE FOURTEEN

   2020-B SUBI ACCOUNTS      8  

Section 14.01

   2020-B SUBI Collection Account      8  

Section 14.02

   2020-B Reserve Account      8  

Section 14.03

   Investment of Monies in 2020-B SUBI Accounts      9  

Section 14.04

   No Residual Value Surplus Account or Payahead Account      9  

ARTICLE FIFTEEN

   MISCELLANEOUS PROVISIONS      9  

Section 15.01

   Amendment      9  

Section 15.02

   Governing Law      10  

Section 15.03

   Notices      10  

Section 15.04

   Severability of Provisions      11  

Section 15.05

   Effect of Supplement on Titling Trust Agreement      11  

Section 15.06

   No Petition      11  

Section 15.07

   No Recourse      11  

Section 15.08

   Information to be Provided by the Delaware Trustee and the Titling Trustee   
  12  

Section 15.09

   Counterparts and Electronic Signature      12  

 

 

      

 



--------------------------------------------------------------------------------

2020-B SUBI SUPPLEMENT

This 2020-B SUBI Supplement, dated as of September 29, 2020 (this “2020-B SUBI
Supplement”), is among NILT Trust, a Delaware statutory trust (“NILT Trust”), as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer, (the “Servicer”), NILT, Inc., a Delaware
corporation, as trustee (the “Titling Trustee”), Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (the “Trust Agent”).

RECITALS

A.    Pursuant to the Amended and Restated Trust and Servicing Agreement, dated
as of August 26, 1998 (the “Titling Trust Agreement”), among the parties hereto,
Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), was formed
to take assignments and conveyances of and hold in trust various assets (the
“Trust Assets”);

B.    The UTI Beneficiary, the Servicer and the Titling Trust have entered into
the SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the First
Amendment to Servicing Agreement, dated as of January 3, 2001, and the Second
Amendment to Servicing Agreement, dated as of January 27, 2020 (the “Basic
Servicing Agreement”), which provides for, among other things, the servicing of
the Trust Assets by the Servicer;

C.    Pursuant to the Titling Trust Agreement, from time to time the Titling
Trustee, on behalf of the Titling Trust and at the direction of the UTI
Beneficiary, will identify and allocate on the books and records of the Titling
Trust certain Trust Assets and create and issue one or more special units of
beneficial interest (each, a “SUBI”), the beneficiaries of which generally will
be entitled to the net cash flows arising from the corresponding Trust Assets;

D.    The parties hereto desire to supplement the Titling Trust Agreement (as so
supplemented by this 2020-B SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2020-B SUBI”);

E.    The parties hereto desire to identify and allocate to the 2020-B SUBI a
separate portfolio of Trust Assets consisting of leases (the “2020-B Leases”),
the vehicles that are leased under the 2020-B Leases (the “2020-B Vehicles”),
and certain other related assets;

F.    The parties hereto also desire to issue to NILT Trust a certificate
evidencing a 100% beneficial interest in the 2020-B SUBI (the “2020-B SUBI
Certificate”).

G.    NILT Trust will transfer the 2020-B SUBI Certificate to Nissan Auto
Leasing LLC II (“NALL II”) pursuant to the SUBI Certificate Transfer Agreement,
dated as of September 29, 2020 (the “SUBI Certificate Transfer Agreement”),
between NILT Trust and NALL II. NALL II will further transfer the 2020-B SUBI
Certificate to Nissan Auto Lease Trust 2020-B (the “Issuing Entity”) pursuant to
the Trust SUBI Certificate Transfer Agreement, dated as of September 29, 2020
(the “Trust SUBI Certificate Transfer Agreement”), between NALL II, as depositor
(the “Depositor”) and the Issuing Entity, as transferee.

 

   1   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

H.    Pursuant to the Indenture, dated as of September 29, 2020 (the
“Indenture”), between the Issuing Entity, as issuer, and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”), the Issuing Entity
will (i) issue the Notes; and (ii) pledge the 2020-B SUBI Certificate to the
Indenture Trustee for the benefit of the holders of the Notes.

I.    The parties hereto also desire to register a pledge of the 2020-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ELEVEN

DEFINITIONS

Section 11.01    Definitions. Capitalized terms used herein that are not
otherwise defined herein (i) shall have the respective meanings ascribed thereto
in the Agreement of Definitions, dated as of September 29, 2020 (the “Agreement
of Definitions”), by and among the Issuing Entity, NILT Trust, as the Grantor,
the UTI Beneficiary and the Transferor, the Titling Trust, NMAC, in its
individual capacity, as Servicer and as administrative agent (in such capacity,
the “Administrative Agent”), NALL II, the Titling Trustee, Wilmington Trust,
National Association, a national banking association with trust powers, as owner
trustee (the “Owner Trustee”), the Delaware Trustee, the Trust Agent and the
Indenture Trustee and (ii) if not defined in the Agreement of Definitions, shall
have the respective meanings ascribed thereto in the Titling Trust Agreement.

Section 11.02    Interpretive Provisions. For all purposes of this 2020-B SUBI
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this 2020-B SUBI Supplement as a
whole and not to any particular part, Article or Section within this 2020-B SUBI
Supplement, (iii) references to an Article or Section such as “Article Twelve”
or “Section 12.01” shall refer to the applicable Article or Section of this
2020-B SUBI Supplement, (iv) the term “include” and all variations thereof shall
mean “include without limitation,” (v) the term “or” shall include “and/or,”
(vi) the term “proceeds” shall have the meaning ascribed to such term in the
UCC, (vii) references to Persons include their permitted successors and assigns,
(viii) references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this 2020-B SUBI Supplement, except that references to the SUBI
Trust Agreement include only such items as related to the 2020-B SUBI and the
Titling Trust, (ix) references to laws include their amendments and supplements,
the rules and regulations thereunder and any successors thereto, (x) references
to this 2020-B SUBI Supplement include all Exhibits hereto, (xi) the phrase
“Titling Trustee on behalf of the Trust,” or words of similar import, shall, to
the extent required to effectuate the appointment of any Co-Trustee pursuant to
the Titling Trust Agreement, be deemed to refer to the Trustee (or such
Co-Trustee) on behalf of the Titling Trust, and (xii) in the computation of a
period of time from a specified date to a later specified date, the word “from”
shall mean “from and including” and the words “to” and “until” shall mean “to
but excluding.”

 

   2   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Section 11.03    Rights in Respect of the 2020-B SUBI. Each Holder and
Registered Pledgee of the 2020-B SUBI Certificate (including the Issuing Entity)
is a third-party beneficiary of the SUBI Trust Agreement insofar as the Titling
Trust Agreement and this 2020-B SUBI Supplement apply to the 2020-B SUBI, the
Holders of the 2020-B SUBI Certificate, and the Registered Pledgees of the
2020-B SUBI Certificate. Therefore, to that extent, references in the SUBI Trust
Agreement to the ability of a “Holder,” “Related Beneficiary,” or a “Registered
Pledgee” of a SUBI Certificate to take any action shall be deemed to refer to
the Issuing Entity acting at its own instigation or upon the instruction of the
requisite voting percentage of holders of Securities or Rated Securities, as
specified in the Indenture or the Trust Agreement, as applicable.

ARTICLE TWELVE

CREATION OF THE 2020-B SUBI

Section 12.01    Creation of 2020-B SUBI Assets and the 2020-B SUBI.

(a)    Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary directs the Titling Trustee to create, and the Titling Trustee
hereby creates, one Sub-Trust which shall be known as the “2020-B SUBI”. The
2020-B SUBI shall represent a special unit of beneficial interest solely in the
2020-B SUBI Assets.

(b)    Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary hereby directs the Titling Trustee to identify and allocate or to
cause to be identified and allocated to the 2020-B SUBI on the books and records
of the Titling Trust a separate Sub-Trust of Trust Assets consisting of 2020-B
Eligible Leases and the related Leased Vehicles and other associated Trust
Assets owned by the Titling Trust and not allocated to any Other SUBI or
reserved for allocation to any Other SUBI (or owned or acquired by the Titling
Trustee on behalf of the Titling Trust but not yet allocated to, or reserved for
allocation to, any specific Sub-Trust). Such Trust Assets (the “2020-B SUBI
Assets”) shall be accounted for and held in trust independently from all other
Trust Assets within the Titling Trust. Based upon their identification and
allocation by the Servicer pursuant to the 2020-B Servicing Supplement, the
Titling Trustee hereby identifies and allocates as 2020-B SUBI Assets the 2020-B
Leases and 2020-B Vehicles more particularly described on the Schedule of 2020-B
Leases and 2020-B Vehicles and the related Trust Assets described above, each
such 2020-B SUBI Asset to be identified on the books and accounts of the Titling
Trust as being allocated to the 2020-B SUBI.

(c)    The Titling Trust is hereby granted the power and authority and is
authorized, and the Titling Trustee is authorized on behalf of the Titling
Trust, to execute, deliver and perform its obligations under the Basic
Documents.

Section 12.02    Transfer of 2020-B SUBI Interests.

(a)    Interests in the 2020-B SUBI may not be transferred or assigned by the
UTI Beneficiary, and any such purported transfer or assignment shall be deemed
null, void, and of no effect herewith; provided, however, that the 2020-B SUBI
Certificate and the interests in the

 

   3   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

2020-B SUBI represented thereby may be (i) sold to the Depositor pursuant to the
SUBI Certificate Transfer Agreement, (ii) sold, transferred and assigned by the
Depositor absolutely, or transferred and assigned or a security interest therein
granted, in connection with a Securitized Financing, (iii) transferred to the
Indenture Trustee or any subsequent Registered Pledgee to itself or any other
Person following the occurrence of an Event of Default (which has not been
revoked) or any similar term in any subsequent Securitized Financing secured by
the 2020-B SUBI Certificate or any interest therein and (iv) transferred to each
direct or indirect permitted transferee of the Indenture Trustee or such
subsequent Registered Pledgee, in each case in the circumstances contemplated
in, and subject to the conditions set forth in, Section 3.04(b) of the Titling
Trust Agreement. Each such transfer shall be registrable upon surrender of the
2020-B SUBI Certificate to be transferred for registration of the transfer at
the corporate trust office of the Titling Trustee (or the Trust Agent, if
applicable), accompanied by a written instrument of transfer in form
satisfactory to the Titling Trustee duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, and thereupon a new 2020-B SUBI
Certificate of a like aggregate fractional undivided interest will be issued to
the designated permitted transferee.

(b)    For any transfer of the 2020-B SUBI Certificate or an interest therein to
be effective, on or prior to the date of any absolute sale, transfer, or
assignment, the related transferee must execute and deliver to the Titling
Trustee the non-petition covenant and the agreement required pursuant to
Section 3.04(b) of the Titling Trust Agreement.

(c)    The 2020-B SUBI Certificate (or any interest therein) may not be acquired
or held by or on behalf of any Benefit Plan Investor. The 2020-B SUBI
Certificate (or any interest therein) may not be acquired or held by or on
behalf of a Plan that is subject to Similar Law if the acquisition, holding and
disposition of the 2020-B SUBI Certificate (or any interest therein) would
result in a violation of Similar Law or would result in the assets of the
Titling Trust being (i) considered plan assets of such plan or (ii) subject to
Similar Law.

(d)    Notwithstanding any other provision herein, no transfer or assignment of
an interest in the 2020-B SUBI (other than transfer or assignments to the NILT
Trust, the Depositor, or the Issuing Entity) will be valid, and any such
purported transfer or assignment shall be deemed null, void, and of no effect
herewith, unless the purported transferee first shall have certified in writing
to the Titling Trustee that, for U.S. federal income tax purposes, the
transferee is not a partnership, S Corporation (as defined in the Code), or
grantor trust having more than one beneficial owner or having a single
beneficial owner that is a partnership or S Corporation.

Section 12.03    Issuance and Form of 2020-B SUBI Certificate.

(a)    The 2020-B SUBI shall be represented by a 2020-B SUBI Certificate that
shall represent a 100% beneficial interest in the 2020-B SUBI and the 2020-B
SUBI Assets, as further set forth herein. The 2020-B SUBI Certificate shall,
upon transfer to the Issuing Entity, be registered in the name of the Issuing
Entity, representing the beneficial interest in the 2020-B SUBI Assets allocated
from the UTI. The Titling Trustee shall register a pledge of the 2020-B SUBI
Certificate in favor of the Indenture Trustee (for the benefit of the holders of
the Notes), as provided in Article Thirteen, and shall deliver the 2020-B SUBI
Certificate to the Indenture Trustee. The 2020-B SUBI Certificate shall be
substantially in the form of Exhibit A attached

 

   4   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

hereto, with such appropriate insertions, omissions, substitutions and other
variations as are required by this 2020-B SUBI Supplement and may have such
letters, numbers or other marks of identification and such legends and
endorsements placed thereon as may, consistently herewith and with the Titling
Trust Agreement, be directed by the UTI Beneficiary. Any portion of any 2020-B
SUBI Certificate may be set forth on the reverse thereof, in which case the
following reference to the portion of the text on the reverse shall be inserted
on the face thereof, in relative proximity to and prior to the signature of the
Titling Trustee executing such 2020-B SUBI Certificate:

Reference is hereby made to the further provisions of this certificate set forth
on the reverse hereof, which provisions shall for all purposes have the same
effect as if set forth at this place.

In addition, the 2020-B SUBI Certificate will bear a legend to the following
effect:

THIS 2020-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2020-B SUBI
CERTIFICATE, AGREES THAT THIS 2020-B SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING (I) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.

THIS 2020-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED OR
HELD BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING. IF THIS 2020-B SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS ACQUIRED OR HELD BY A PLAN (AS DEFINED BELOW) THAT IS
SUBJECT TO ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND
PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”), IT SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING
AND DISPOSITION OF THIS 2020-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL
NOT RESULT IN A VIOLATION OF

 

   5   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE TITLING TRUST BEING
(I) CONSIDERED PLAN ASSETS OF SUCH PLAN OR (II) A SUBJECT TOF SIMILAR LAW. A
“PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA
WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN SECTION 4975
OF THE CODE, OR AN ENTITY DEEMED TO HOLD PLAN ASSETS OF THE FOREGOING.

The 2020-B SUBI Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied, or otherwise produced or may be produced in any other
manner as may, consistently herewith and with the Titling Trust Agreement, be
determined by the UTI Beneficiary. The 2020-B SUBI Certificate and the interest
in the 2020-B SUBI evidenced thereby shall constitute a “security” within the
meaning of Section 8-102(a)(15) of the UCC and a “certificated security” within
the meaning of Section 8-102(a)(4) of the UCC.

(b)    If (i) the 2020-B SUBI Certificate is mutilated and surrendered to the
Titling Trustee, or the Titling Trustee receives evidence to its satisfaction of
the destruction, loss, or theft of the 2020-B SUBI Certificate and (ii) there is
delivered to the Titling Trustee such security or indemnity as may reasonably be
required by it to hold the Issuing Entity and the Titling Trustee, as
applicable, harmless, then the Titling Trustee shall execute and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen 2020-B
SUBI Certificate, a replacement 2020-B SUBI Certificate. Every 2020-B SUBI
Certificate issued pursuant to this Section 12.03(b) in replacement of any
mutilated, destroyed, lost, or stolen 2020-B SUBI Certificate shall constitute
an original additional contractual obligation of the Issuing Entity, whether or
not the mutilated, destroyed, lost, or stolen 2020-B SUBI Certificate shall be
at any time enforceable by anyone and shall be entitled to all of the benefits
of the SUBI Trust Agreement equally and proportionately with any and all other
2020-B SUBI Certificates duly issued hereunder. The provisions of this
Section 12.03(b) are exclusive and preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
destroyed, lost, or stolen 2020-B SUBI Certificates.

Section 12.04    Actions and Filings. Each of the UTI Beneficiary and the
Titling Trustee shall undertake all other and future actions and activities as
may be deemed reasonably necessary by the Servicer pursuant to the Servicing
Agreement to perfect (or evidence) and confirm the foregoing allocations of
Trust Assets to the 2020-B SUBI, including filing or causing to be filed UCC
financing statements and executing and delivering all related filings, documents
or writings as may be deemed reasonably necessary by the Servicer or the
Registered Pledgee hereunder or under any other Basic Document. The UTI
Beneficiary hereby irrevocably makes and appoints each of the Titling Trustee
and the Servicer, and any of their respective officers, employees or agents, as
the true and lawful attorney-in-fact of the UTI Beneficiary (which appointment
is coupled with an interest and is irrevocable) with power to sign on behalf of
the UTI Beneficiary any financing statements, continuation statements, security
agreements, mortgages, assignments, affidavits, letters of authority, notices or
similar documents necessary or appropriate to be executed or filed pursuant to
this Section.

 

   6   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Section 12.05    Termination of the 2020-B SUBI.

(a)    If all of the 2020-B Leases and 2020-B Vehicles have been liquidated into
cash and all of such cash shall have been distributed in accordance with the
Basic Documents, then, at the direction of the Holder of the 2020-B SUBI
Certificate, the 2020-B SUBI shall be terminated and the 2020-B SUBI Certificate
shall be returned to the Titling Trustee and canceled thereby.

(b)    Upon a written direction to the Titling Trustee to revoke and terminate
the 2020-B SUBI by the Holder of the 2020-B SUBI Certificate, the Titling
Trustee shall (i) revoke the 2020-B SUBI and (ii) promptly, at the expense of
the Holder of the 2020-B SUBI Certificate, either (A) distribute the 2020-B SUBI
Assets to the Holder of the 2020-B SUBI Certificate or (B) allocate the 2020-B
SUBI Assets to the UTI or to an Other SUBI, as directed by such Holder;
provided, however, that the 2020-B SUBI shall not be subject to such revocation
prior to the earlier of (A) the acceleration of the Notes under Section 5.2 of
the Indenture following an Indenture Default or (B) payment in full of principal
of, and accrued interest on, the Notes.

Section 12.06    Representations and Warranties of Titling Trustee. The Titling
Trustee hereby reaffirms, as of the Cutoff Date, the representations, warranties
and covenants set forth in Section 5.12 of the Titling Trust Agreement, on which
the Grantor and UTI Beneficiary, each of its permitted assignees, and each
Holder or Related Beneficiary of a 2020-B SUBI Certificate (and beneficial owner
of any portion thereof, including the Issuing Entity and the Trust
Certificateholders) may rely. For purposes of this Section, any reference in
Section 5.12 of the Titling Trust Agreement to the Titling Trust Agreement shall
be deemed to constitute references to the SUBI Trust Agreement.

Section 12.07    Transfer and Assignment of Certificates. For purposes of the
SUBI Trust Agreement, the third sentence of Section 3.04(b) of the Titling Trust
Agreement is hereby amended to read as follows:

“Notwithstanding the foregoing, prior to becoming the Registered Pledgee or
Holder of a SUBI Certificate or otherwise becoming entitled to distributions or
any other rights hereunder, the related transferee, assignee, or pledgee in each
case must (i) give a non-petition covenant substantially similar to that set
forth in Section 8.08 of the Titling Trust Agreement, and (ii) execute an
agreement in favor of each Holder from time to time of a UTI Certificate and any
certificate evidencing an Other SUBI to release all Claims to the UTI Assets and
the related Other SUBI Assets, respectively, and, if such release is not given
effect, to subordinate fully all Claims it may be deemed to have against the UTI
Assets as defined in the Titling Trust Agreement or such Other SUBI Assets, as
the case may be.”

For so long as the 2020-B SUBI Certificate remains outstanding, each Supplement
shall contain a similar amendment with respect to such Section.

ARTICLE THIRTEEN

2020-B SUBI PLEDGE

Section 13.01    Registration of the 2020-B SUBI Pledge. The parties hereto
hereby acknowledge the Issuing Entity’s pledge, assignment, and grant to the
Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2020-B SUBI

 

   7   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Certificate together with all rights appurtenant thereto and proceeds thereof,
to secure the Notes. The Titling Trustee hereby acknowledges such pledge,
assignment, and grant of security interest, and the Titling Trustee agrees to
cause the Indenture Trustee to be listed in the Certificate Register as the
Registered Pledgee of the 2020-B SUBI Certificate. The Issuing Entity has caused
the Titling Trustee to deliver the 2020-B SUBI Certificate to the Indenture
Trustee, as Registered Pledgee, who shall have the rights with respect thereto
described herein and in the Indenture.

ARTICLE FOURTEEN

2020-B SUBI ACCOUNTS

Section 14.01    2020-B SUBI Collection Account.

(a)    With respect to the 2020-B SUBI, the Servicer shall, on or prior to the
Closing Date, establish, and shall maintain in the name of the Indenture Trustee
until the Outstanding Amount of the Notes is zero, and thereafter in the name of
the Issuing Entity, the 2020-B SUBI Collection Account, which account shall
constitute a SUBI Collection Account. The 2020-B SUBI Collection Account
initially shall be established with the Indenture Trustee. If the 2020-B SUBI
Collection Account shall cease to be an Eligible Account or if the Servicer, in
its sole discretion, notifies the Indenture Trustee in writing that the 2020-B
SUBI Collection Account should be moved, then the Servicer shall, with the
assistance of the Indenture Trustee, as necessary, cause such 2020-B SUBI
Collection Account to be moved to the institution selected by the Servicer as
described in Section 4.02(a) of the Titling Trust Agreement. The 2020-B SUBI
Collection Account shall relate solely to the 2020-B SUBI and the 2020-B SUBI
Assets, and funds therein shall not be commingled with any other monies, except
as otherwise provided for in, or contemplated by, the SUBI Trust Agreement or in
the Servicing Agreement. All deposits into the 2020-B SUBI Collection Account
shall be made as described in the Servicing Agreement.

(b)    On each Deposit Date and Payment Date, pursuant to the instructions from
the Servicer, the Indenture Trustee shall make deposits and withdrawals from the
2020-B SUBI Collection Account as set forth in the 2020-B Servicing Supplement.

(c)    Any transfer of funds to a Holder of a 2020-B SUBI Certificate shall be
made as directed pursuant to the Basic Documents.

Section 14.02    2020-B Reserve Account.

(a)    Pursuant to Section 5.01(b) of the Trust Agreement, the Servicer, on
behalf of the Issuing Entity, shall on or prior to the Closing Date establish
and maintain the Reserve Account (i) with the Indenture Trustee, until the
Outstanding Amount is reduced to zero, and (ii) thereafter with the Owner
Trustee. Deposits to and withdrawals from the Reserve Account shall be made as
directed pursuant to the Basic Documents, including Section 8.04(c) of the
Indenture, Section 8.03 of the 2020-B Servicing Supplement and Section 14.03 of
this 2020-B SUBI Supplement.

 

   8   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Section 14.03    Investment of Monies in 2020-B SUBI Accounts. All amounts held
in the 2020-B SUBI Collection Account and the Reserve Account shall be invested
in Permitted Investments in accordance with Section 4.02(a) of the Titling Trust
Agreement.

Section 14.04    No Residual Value Surplus Account or Payahead Account. The
parties hereby acknowledge that there shall be no Residual Value Surplus Account
or Payahead Account (as defined in the Titling Trust Agreement).

ARTICLE FIFTEEN

MISCELLANEOUS PROVISIONS

Section 15.01    Amendment.

(a)    Notwithstanding any provision of the Titling Trust Agreement, the Titling
Trust Agreement, as supplemented by this 2020-B SUBI Supplement, to the extent
that it relates solely to the 2020-B SUBI, may be amended in accordance with
this Section 15.01.

(b)    Any term or provision of this 2020-B SUBI Supplement may be amended by
the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class, or (B) such
amendment shall not materially and adversely affect the Noteholders, and
(ii) any amendment that adversely affects the interests of the Trust
Certificateholder, the Indenture Trustee or the Owner Trustee shall require the
prior written consent of each Persons whose interests are adversely affected. An
amendment shall be deemed not to materially and adversely affect the Noteholders
if (i) the Rating Agency Condition is satisfied with respect to such amendment,
or (ii) the Servicer delivers an Officer’s Certificate to the Indenture Trustee
stating that such amendment shall not materially and adversely affect the
Noteholders. The consent of the Trust Certificateholder or the Owner Trustee
shall be deemed to have been given if the Servicer does not receive a written
objection from such Person within 10 Business Days after a written request for
such consent shall have been given. The Indenture Trustee may, but shall not be
obliged to, enter into or consent to any such amendment that affects the
Indenture Trustee’s own rights, duties, liabilities or immunities under this
Agreement or otherwise.

(c)    Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(d)    It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e)    Prior to the execution of any amendment to this 2020-B SUBI Supplement,
the Servicer shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No

 

   9   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

later than 10 Business Days after the execution of any amendment to this 2020-B
SUBI Supplement, the Servicer shall furnish a copy of such amendment to each
Rating Agency, the Issuing Entity, the Trust Certificateholder, the Indenture
Trustee and the Owner Trustee.

(f)    Prior to the execution of any amendment to this 2020-B SUBI Supplement,
the Servicer shall provide an Opinion of Counsel to the Titling Trustee to the
effect that after such amendment, for U.S. federal income tax purposes, the
Titling Trust will not be treated as an association (or a publicly traded
partnership) taxable as a corporation and the Notes (other than Tax Retained
Notes) will properly be characterized as indebtedness.

(g)    None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT,
Inc., nor the Indenture Trustee shall be under any obligation to ascertain
whether a Rating Agency Condition has been satisfied with respect to any
amendment. When the Rating Agency Condition is satisfied with respect to such
amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank, as
trustee of NILT Trust and as Trust Agent, and the Indenture Trustee an Officer’s
Certificate to that effect, and U.S. Bank, as trustee of NILT Trust and as Trust
Agent, and the Indenture Trustee may conclusively rely upon the Officer’s
Certificate from the Servicer that a Rating Agency Condition has been satisfied
with respect to such amendment.

Section 15.02    Governing Law. THIS 2020-B SUBI SUPPLEMENT SHALL BE CREATED
UNDER AND GOVERNED BY AND CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 15.03    Notices. The notice provisions of Section 8.03 of the Titling
Trust Agreement shall apply equally to this 2020-B SUBI Supplement. A copy of
each notice or other writing required to be delivered to the Titling Trustee
pursuant to the SUBI Trust Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or, in the case of mail, email (if an email address
is provided) or facsimile notice, when actually received by the intended
recipient, addressed to the party to be notified, and sent to (i) the Owner
Trustee at Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 636-4140)
(email: DCostello@wilmingtontrust.com), Attention: Corporate Trust
Administration; (ii) the Servicer at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@Nissan-USA.com), Attention:
Treasurer; (iii) the Trust Agent at 190 South LaSalle Street, 7th Floor,
Chicago, Illinois 60603, Attention: NILT, Inc. (telecopier no. (312) 332-7996)
(email: brian.kozack@usbank.com); or (iv) at such other address as shall be
designated by any of the foregoing in written notice to the other parties
hereto; provided, however, any demand, notice or communication to be delivered
pursuant to the SUBI Trust Agreement to any Rating Agency shall be deemed to be
delivered if a copy of such demand, notice or communication has been posted on
any web site maintained by NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

 

   10   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Section 15.04    Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this 2020-B SUBI Supplement
(including any amendment hereto) shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
2020-B SUBI Supplement, as the same may be amended, and shall in no way affect
the validity or enforceability of the other provisions of the SUBI Trust
Agreement or of the 2020-B SUBI Certificate or the rights of the Registered
Pledgees thereof. To the extent permitted by applicable law, the parties hereto
waive any provision of law that renders any covenant, agreement, provision, or
term of this 2020-B SUBI Supplement invalid or unenforceable in any respect.

Section 15.05    Effect of Supplement on Titling Trust Agreement.

(a)    Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Titling Trust Agreement, (ii) all references in the Titling
Trust Agreement to the Titling Trust Agreement shall be to the SUBI Trust
Agreement and (iii) the provisions set forth herein shall operate either as
additions to or modifications of the existing obligations of the parties under
the Titling Trust Agreement, as the context may require. In the event of any
conflict between this 2020-B SUBI Supplement and the Titling Trust Agreement in
respect of the 2020-B SUBI, the provisions of this 2020-B SUBI Supplement shall
prevail with respect to the 2020-B SUBI only.

(b)    For purposes of determining the obligations of the parties hereto under
this 2020-B SUBI Supplement with respect to the 2020-B SUBI, except as otherwise
indicated by the context, general references in the Titling Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2020-B SUBI
Account, (ii) a SUBI shall be deemed to refer more specifically to the 2020-B
SUBI, (iii) a SUBI Collection Account shall be deemed to refer more specifically
to the 2020-B SUBI Collection Account, (iv) a SUBI Asset shall be deemed to
refer more specifically to a 2020-B SUBI Asset, (v) a SUBI Supplement shall be
deemed to refer more specifically to this 2020-B SUBI Supplement, and (vi) a
Servicing Supplement shall be deemed to refer more specifically to the 2020-B
Servicing Supplement.

Section 15.06    No Petition. Each of the parties hereto and each Holder of a
2020-B SUBI Certificate, and each Registered Pledgee, by acceptance of a 2020-B
SUBI Certificate, covenants and agrees that prior to the date that is one year
and one day after the date upon which all obligations under each Securitized
Financing have been paid in full, it will not institute against, or join any
other Person in instituting against the Grantor, the Depositor, the Titling
Trustee, the Titling Trust, the Issuing Entity, any other Special Purpose
Affiliate or any Beneficiary, any bankruptcy, reorganization, arrangement,
insolvency or liquidation Proceeding or other Proceeding under any federal or
state bankruptcy or similar law. This Section shall survive the complete or
partial termination of this 2020-B SUBI Supplement, the resignation or removal
of the Titling Trustee under the SUBI Trust Agreement and the complete or
partial resignation or removal of the Servicer under the SUBI Trust Agreement or
the Servicing Agreement.

Section 15.07    No Recourse. It is expressly understood and agreed by the
parties hereto that with respect to U.S. Bank’s role as trustee of NILT Trust
only, and not with respect to its role as Trust Agent (i) this Agreement is
executed and delivered by U.S. Bank, not individually

 

   11   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

or personally, but solely as trustee of NILT Trust, in the exercise of the
powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of NILT
Trust, is made and intended not as personal representations, undertakings, and
agreements by U.S. Bank, but is made and intended for the purpose of binding
only NILT Trust, (iii) nothing herein contained shall be construed as creating
any liability on U.S. Bank, individually or personally, to perform any covenant,
either expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall U.S. Bank be
personally liable for the payment of any indebtedness or expenses of NILT Trust
under this Agreement or any other related documents.

Section 15.08    Information to be Provided by the Delaware Trustee and the
Titling Trustee. The Delaware Trustee and the Titling Trustee shall provide the
Issuing Entity and the Servicer (each, a “Nissan Party” and collectively the
“Nissan Parties”) with (i) notification, as soon as practicable and in any event
within ten Business Days, of all demands communicated to a Responsible Officer
of the Delaware Trustee or the Titling Trustee, as applicable, for the
repurchase or replacement of any Receivable pursuant to Section 8.02 of the
2020-B Servicing Supplement, and (ii) promptly upon receipt of a written request
by a Nissan Party, any other information in its possession reasonably requested
by a Nissan Party to facilitate compliance by the Nissan Parties with Rule
15Ga-1 under the Exchange Act and Items 1104(e) and 1121(c) of Regulation AB. In
no event shall the Delaware Trustee or the Titling Trustee be deemed to be a
“securitizer” as defined in Section 15G(a) of the Exchange Act, nor shall it
have any responsibility for making any filing required to be made by a
securitizer under the Exchange Act or Regulation AB.

Section 15.09    Counterparts and Electronic Signature. This 2020-B SUBI
Supplement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed to be an original, but all of which
counterparts shall together constitute but one and the same instrument. Each
party agrees that this 2020-B SUBI Supplement and any other documents to be
delivered in connection herewith may be digitally or electronically signed, and
that any digital or electronic signatures (including pdf, facsimile or
electronically imaged signatures provided by a digital signature provider as
specified in writing to the Titling Trustee) appearing on this 2020-B SUBI
Supplement or such other documents shall have the same effect as manual
signatures for the purpose of validity, enforceability and admissibility;
provided, however, that any documentation with respect to the transfer of the
2020-B SUBI Certificate or other securities presented to the Titling Trustee,
the Trust Agent or any other transfer agent must contain original, manually
executed signatures. Other than with respect to instances in which manual
signatures are expressly required by this paragraph, each party hereto shall be
entitled to conclusively rely upon, and shall have no liability with respect to,
any digital or electronic signature appearing on this 2020-B SUBI Supplement or
any other documents to be delivered in connection herewith and shall have no
duty to investigate, confirm or otherwise verify the validity or authenticity
thereof.

[Signature Pages to Follow]

 

   12   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, the Servicer, the Titling
Trustee, the Delaware Trustee and, solely for the limited purposes set forth in
Sections 14.01, 14.02, 14.03 and 14.04, the Trust Agent, have caused this 2020-B
SUBI Supplement to be duly executed by their respective officers as of the day
and year first above written.

 

NILT TRUST, as Grantor and UTI Beneficiary By:  

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Brian W. Kozack

Name:  

Brian W. Kozack

Title:  

Vice President

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

By:  

/s/ Kevin J. Cullum

Name:  

Kevin J. Cullum

Title:  

President

NILT, INC.,

as Titling Trustee

By:  

/s/ Christopher J. Nuxoll

Name:  

Christopher J. Nuxoll

Title:  

Vice President

WILMINGTON TRUST COMPANY,

as Delaware Trustee

By:  

/s/ Dorri Costello

Name:  

Dorri Costello

Title:  

Vice President

 

   S-1   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trust Agent

By:  

/s/ Brian W. Kozack

Name:  

Brian W. Kozack

Title:  

Vice President

 

   S-2   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

Receipt of this original counterpart of this 2020-B SUBI Supplement is hereby
acknowledged on this 29th day of September, 2020.

 

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Brian W. Kozack

Name:  

Brian W. Kozack

Title:  

Vice President

 

   S-3   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF 2020-B SUBI CERTIFICATE

THIS 2020-B SUBI CERTIFICATE MAY NOT BE TRANSFERRED OR ASSIGNED EXCEPT UPON THE
TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED HEREIN

NISSAN - INFINITI LT

2020-B SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE

evidencing a fractional undivided interest in the 2020-B SUBI Assets of
Nissan-Infiniti LT, a statutory trust organized pursuant to the Delaware
Statutory Trust Act (the “Titling Trust”).

(This Certificate does not represent any interest in the UTI Assets or any Other
SUBI Assets of the Issuing Entity or an obligation, of, or interest in, NILT
Trust, Nissan Motor Acceptance Corporation, NILT, Inc. or any of their
respective Affiliates.)

THIS 2020-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2020-B SUBI
CERTIFICATE, AGREES THAT THIS 2020-B SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING (I) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.

THIS 2020-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED OR
HELD BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE

 

   A-1   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

FOREGOING. IF THIS 2020-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED
OR HELD BY A PLAN (AS DEFINED BELOW) THAT IS SUBJECT TO ANY STATE, LOCAL OR
OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND PROHIBITED TRANSACTION PROVISIONS
OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
2020-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A VIOLATION
OF SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE TITLING TRUST BEING
(I) CONSIDERED PLAN ASSETS OF SUCH PLAN OR (II) A SUBJECT TOF SIMILAR LAW. A
“PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA
WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN SECTION 4975
OF THE CODE, OR AN ENTITY DEEMED TO HOLD PLAN ASSETS OF THE FOREGOING.

No. R-         evidencing a 100% interest in all 2020-B SUBI Assets (as defined
below).

This 2020-B Special Unit of Beneficial Interest Certificate does not represent
an interest in or obligation of Nissan Motor Acceptance Corporation, NILT, Inc.
or any of their respective affiliates.

THIS CERTIFIES THAT                      is the registered owner of a
nonassessable, fully-paid, 100% beneficial interest in the 2020-B SUBI Assets
owned by the Titling Trust.

The Titling Trust was created pursuant to the Amended and Restated Trust and
Servicing Agreement, dated as of August 26, 1998 as amended, supplemented or
otherwise modified from time to time, (the “Titling Trust Agreement”), among
NILT Trust, a Delaware statutory trust, as grantor and initial beneficiary (in
such capacities, the “Grantor” and the “UTI Beneficiary,” respectively), NILT,
Inc., a Delaware corporation, as trustee (the “Titling Trustee”), Nissan Motor
Acceptance Corporation, a California corporation, as servicer (the “Servicer”),
Wilmington Trust Company, a Delaware corporation with trust powers, as Delaware
trustee (the “Delaware Trustee”), and U.S. Bank National Association, a national
banking association, as trust agent (the “Trust Agent”).

This certificate is a duly authorized 2020-B SUBI Certificate, and is issued
under and is subject to the terms, provisions and conditions of the Titling
Trust Agreement and the 2020-B SUBI Supplement thereto, dated as of
September 29, 2020 (the “2020-B SUBI Supplement” and, together with the Titling
Trust Agreement, the “SUBI Trust Agreement”). Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Agreement of Definitions, dated as of September 29, 2020, by and among Nissan
Auto Lease Trust 2020-B, as issuer, (the “Issuing Entity”) NILT Trust, as the
Grantor, the UTI Beneficiary and the Transferor, the Titling Trust, Nissan Motor
Acceptance Corporation, in its individual capacity, as the Servicer and
administrative agent, Nissan Auto Leasing LLC II (the “Depositor”), the Titling
Trustee, Wilmington Trust Company, as the Delaware Trustee, Wilmington Trust,
National Association, as the owner trustee, and U.S. Bank National Association,
as the Trust Agent and as the indenture trustee (the “Indenture Trustee”). By
acceptance of this 2020-B SUBI Certificate, the Holder hereof assents to the
terms and conditions of the SUBI Trust Agreement and agrees to be bound thereby.
A summary of certain of the pertinent provisions of the SUBI Trust Agreement is
set forth below.

 

   A-2   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

The assets of the Titling Trust allocated to the 2020-B SUBI will generally
consist of (i) cash capital, (ii) the 2020-B Leases (iii) the 2020-B Vehicles,
(iv) certain related Trust Assets and (v) all of the Titling Trust’s rights
thereunder, including the right to proceeds arising therefrom or in connection
therewith.

Under the Titling Trust Agreement, from time to time the UTI Beneficiary may
direct the Trustee to issue to or upon the order of the UTI Beneficiary one or
more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Leased Vehicles, Leases and related Trust Assets
(such assets, the “SUBI Assets”). Upon the issuance of the SUBI Certificates
relating to the SUBI Assets, the beneficial interest in the Titling Trust and
the Trust Assets represented by the UTI shall be reduced by the amount of the
Trust Assets represented by such SUBI Certificates. This certificate was issued
pursuant to the 2020-B SUBI Supplement and represents a 100% beneficial interest
in the 2020-B SUBI Assets.

The UTI and the 2020-B SUBI shall each constitute a separate series of the
Titling Trust pursuant to Section 3806(b)(2) of the Delaware Statutory Trust Act
for which separate and distinct records shall be maintained.

The 2020-B SUBI Supplement may be amended by the parties thereto upon the terms
and subject to the conditions set forth in the 2020-B SUBI Supplement.

The Holder, by acceptance of this 2020-B SUBI Certificate, covenants and agrees
that prior to the date that is one year and one day after the date upon which
all obligations under each Securitized Financing have been paid in full, it will
not institute against, or join any other Person in instituting against, the
Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity , any Beneficiary, any Special Purpose Affiliate, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceedings under any federal or state bankruptcy or similar law. Such covenant
shall survive the termination of the SUBI Trust Agreement, the resignation or
removal of the Titling Trustee under the SUBI Trust Agreement or the complete or
partial resignation of the Servicer under the SUBI Trust Agreement or the
Servicing Agreement.

The Holder hereof hereby (i) expressly waives any claim it may have to any
proceeds or assets of the Titling Trustee and to all of the Trust Assets other
than those from time to time included within the 2020-B SUBI as 2020-B SUBI
Assets and those proceeds or assets derived from or earned by such 2020-B SUBI
Assets and (ii) expressly subordinates in favor of the Holder of any certificate
evidencing an Other SUBI or a UTI Certificate any claim to any Other SUBI or UTI
Assets that, notwithstanding the waiver contained in clause (i), may be
determined to exist.

The Titling Trustee shall keep the certificate register with respect to this
2020-B SUBI Certificate, and the Holder of this 2020-B SUBI Certificate shall
notify the Titling Trustee of any change of address or instructions on the
distribution of funds.

 

   A-3   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

The 2020-B SUBI may only be terminated under the terms and subject to the
conditions set forth in the 2020-B SUBI Supplement. The Titling Trust or the UTI
may terminate upon the terms and subject to the conditions set forth in the SUBI
Trust Agreement.

No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void, and of no
effect under the SUBI Trust Agreement. Notwithstanding the foregoing, any SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.

This 2020-B SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without reference to its conflicts of
law provisions.

Unless this 2020-B SUBI Certificate shall have been executed by an authorized
officer of the Titling Trustee, by manual signature, this 2020-B SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.

 

   A-4   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NILT, Inc., as trustee of the Titling Trust and not in its
individual capacity, has caused this 2020-B SUBI Certificate to be duly
executed.

Dated:                     , 2020

 

  NISSAN-INFINITI LT   By:  

NILT, INC.,

as Titling Trustee

(SEAL)     By:  

 

  Name:   Title: ATTEST:                                                      
This is the 2020-B SUBI Certificate referred to in the within-mentioned
Supplement.   NILT, INC., as Titling Trustee   By:  

 

    Authorized Officer

 

   A-5   (NALT 2020-B SUBI Supplement)

 



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns unto
                     the within 2020-B SUBI Certificate, and all rights
thereunder, hereby irrevocably constituting and appointing                     
as attorney to transfer said 2020-B SUBI Certificate on the books of the
certificate registrar, with full power of substitution in the premises.

 

   

NISSAN AUTO LEASE TRUST 2020-B

By: WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee

Date:     By:   

 

    Name:     Title:

 

   A-6   (NALT 2020-B SUBI Supplement)

 